                                                                        Case 2:20-cv-01938-RFB-DJA Document 25 Filed 11/17/20 Page 1 of 3




                                                                    1 RAHUL RAVIPUDI, ESQ.
                                                                      Nevada Bar No.
                                                                    2 IAN P. SAMSON, ESQ.
                                                                      Nevada Bar No. 15089
                                                                    3 ADAM R. ELLIS, ESQ.
                                                                      Nevada Bar No. 14514
                                                                    4 PANISH SHEA & BOYLE LLP
                                                                      11111 Santa Monica Boulevard, Suite 700
                                                                    5 Los Angeles, California 90025
                                                                      Telephone: 310.477.1700
                                                                    6 Facsimile: 310.477.1699

                                                                    7 Attorneys for NICHOLAS GORMAN

                                                                    8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                    9
                                                                                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                   10
                                                                      NICHOLAS GORMAN, an individual and                  Case No. 2:20-cv-01938-RFB-DJA
                                                                   11 citizen of Nevada,
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12                 Plaintiff,                          STIPULATION TO EXTEND
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                                                                          OPPOSITION DEADLINE FOR MOTION
                                                                   13         v.                                          TO DISMISS AND [PROPOSED ORDER]
                                                                   14 RHEEM MANUFACTURING COMPANY, a
                                                                      Delaware corporation; RHEEM SALES
                                                                   15 COMPANY, INC., a Delaware corporation;
                                                                      MIDWEST CAN COMPANY, LLC, a
                                                                   16 Delaware limited liability company; SMITH'S
                                                                      FOOD & DRUG CENTERS, INC., an Ohio
                                                                   17 corporation; VEGAS INVESTMENT
                                                                      PROPERTIES REALTY GROUP, LL, a
                                                                   18 Nevada limited liability company; GLENN
                                                                      PLANTONE, an individual and citizen of
                                                                   19 Nevada; NEVADA SANDCASTLES, LLC, a
                                                                      Nevada limited liability company; DOES 1
                                                                   20 through 60, inclusive; and ROE COMPANIES
                                                                      1 through 60, inclusive,
                                                                   21
                                                                                     Defendants.
                                                                   22

                                                                   23         Plaintiff Nicholas Gorman and Defendants Nevada Sandcastles LLC, Vegas Investment
                                                                   24 Properties Realty Group LLC, and Glenn Plantone (“Landlord Defendants”), by and through their

                                                                   25 undersigned counsel, hereby stipulate as follows:

                                                                   26      1. Plaintiff filed his Complaint in the Eighth Judicial District Court on September 24, 2020;
                                                                   27      2. On October 20, 2020, Defendant Rheem Manufacturing Company removed this action to
                                                                   28         this court on the grounds the Landlord Defendants were not proper defendants;

                                                                                                                                            Case No. 2:20-cv-01938-RFB-DJA
                                                                        Case 2:20-cv-01938-RFB-DJA Document 25 Filed 11/17/20 Page 2 of 3




                                                                    1      3. On October 30, 2020, the Landlord Defendants moved to dismiss the causes of action in

                                                                    2         Plaintiff’s complaint against the Landlord Defendants;

                                                                    3      4. Plaintiff’s opposition to the Landlord Defendants’ motion to dismiss is due November 13,

                                                                    4         2020;

                                                                    5      5. Plaintiff and the Landlord Defendants have entered into a preliminary settlement for claims

                                                                    6         arising from the incident underlying Plaintiff’s complaint;

                                                                    7      6. As a result of the preliminary settlement, there does not appear to be any need for the Court

                                                                    8         to hear the Landlord Defendants’ motion to dismiss;

                                                                    9      7. The Landlord Defendants anticipate moving for a good faith settlement determination once

                                                                   10         the settlement is completed; and

                                                                   11      8. In light of the preliminary settlement, Plaintiff and the Landlord Defendants have agreed to
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12         extend the deadline for Plaintiff’s opposition to the Landlord Defendants’ motion to
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13         dismiss from November 13, 2020 to November 30, 2020 to provide time for completion of

                                                                   14         the preliminary settlement.

                                                                   15         Based on the foregoing, with good cause appearing, Plaintiff and the Landlord Defendants

                                                                   16 stipulate as follows:

                                                                   17      1. The deadline for Plaintiff’s opposition to the Landlord Defendants’ motion to dismiss is

                                                                   18         continued from November 13, 2020 to November 30, 2020.

                                                                   19         IT IS SO STIPULATED.
                                                                   20    DATED this ______ day of November, 2020. DATED this ______ day of November, 2020.
                                                                   21    PANISH SHEA & BOYLE, LLP                           HALL JAFFE & CLAYTON, LLP
                                                                   22
                                                                         By: __/s/Adam Ellis_______________                 By: _/s/Taylor Anderson___________
                                                                   23    RAHUL RAVIPUDI, ESQ.                               STEVEN T. JAFFE, ESQ.
                                                                         Nevada Bar No. 14750                               Nevada Bar No. 7035
                                                                   24    IAN P. SAMSON, ESQ.                                TAYLOR ANDERSON, ESQ.
                                                                         Nevada Bar No. 15089                               Nevada Bar No. 15136
                                                                   25    ADAM ELLIS, ESQ.                                   7425 Peak Drive
                                                                         Nevada Bar No. 14514                               Las Vegas, Nevada 89128
                                                                   26    8816 Spanish Ridge Avenue
                                                                         Las Vegas, NV 89148                             Attorneys for Defendants Nevada Sandcastles
                                                                   27    Attorneys for Plaintiff                         LLC, Vegas Investment Properties Realty Group
                                                                                                                         LLC, and Glenn Plantone
                                                                   28                                                   Gorman v. Rheem Manufacturing Company, et al.


                                                                                                                        2                    Case No. 2:20-cv-01938-RFB-DJA
                                                                        Case 2:20-cv-01938-RFB-DJA Document 25 Filed 11/17/20 Page 3 of 3




                                                                    1                                                                Case No. 2:20-cv-01938-RFB-DJA

                                                                    2                                              ORDER
                                                                    3         The Court, having considered the stipulation between Plaintiff and the Landlord Defendants,

                                                                    4 and with good cause appearing, hereby orders as follows:

                                                                    5     1. The deadline for Plaintiff’s opposition to the Landlord Defendants’ motion to dismiss is

                                                                    6         continued from November 13, 2020 to November 30, 2020.

                                                                    7         IT IS SO ORDERED.                              IT IS SO ORDERED:
                                                                    8

                                                                    9                                                       __________________________
                                                                                                                           ______________________________
                                                                                                                            RICHARD F. BOULWARE, II
                                                                   10                                                       United
                                                                                                                            UnitedStates
                                                                                                                                   StatesDistrict
                                                                                                                                         DistrictJudge
                                                                                                                                                  Judge
                                                                   11                                                      DATED this 17th day of November, 2020.
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13

                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28


                                                                                                                       3                   Case No. 2:20-cv-01938-RFB-DJA
